
	
		III
		110th CONGRESS
		1st Session
		S. RES. 182
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2007
			Mrs. Feinstein (for
			 herself, Mr. Specter,
			 Mr. Leahy, Mr.
			 Hatch, Mrs. Boxer,
			 Mr. Cornyn, Mr.
			 Kennedy, Mr. Durbin,
			 Mr. Dodd, Mr.
			 Kerry, Ms. Stabenow,
			 Ms. Cantwell, Mr. Harkin, Ms.
			 Landrieu, Mr. Menendez, and
			 Mr. Coleman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of Jack
		  Valenti.
	
	
		Whereas Jack Valenti was born September 5, 1921, in
			 Houston, Texas, the grandson of Sicilian immigrants, Joe and Josephine Valenti,
			 and was the youngest high school graduate in the city at age 15;
		Whereas Jack Valenti married his beloved Mary Margaret in
			 1962, with whom he had 3 children, John, Alexandra, and Courtenay;
		Whereas Jack Valenti joined the United States Army Air
			 Forces in 1942 and flew 51 combat missions as a pilot of a B–25 attack bomber
			 with the 12th Air Force in Italy during World War II, obtained the rank of
			 lieutenant, and received 4 decorations, including the Distinguished Flying
			 Cross, the Air Medal with 4 clusters, the Distinguished Unit Citation with one
			 cluster, and the European Theater Ribbon with 4 battle stars;
		Whereas Jack Valenti received a B.A. degree from the
			 University of Houston in 1946 after doing all of his undergraduate work at
			 night and working during the day, and became the first University of Houston
			 graduate to be admitted to Harvard Business School, receiving an M.B.A. degree
			 in 1948;
		Whereas, in 1952, Jack Valenti cofounded Weekley and
			 Valenti, an advertising and political consulting agency that worked on Dwight
			 D. Eisenhower's presidential campaign in Texas, Representative Albert Thomas's
			 run for Congress, and John Connally's campaign for Governor of Texas;
		Whereas Jack Valenti met then-Senate Majority Leader
			 Lyndon B. Johnson in 1957, the two became close friends, and Valenti worked on
			 Lyndon Johnson's presidential campaign during the primaries of 1960;
		Whereas Weekley and Valenti handled press during President
			 John F. Kennedy’s and Vice President Lyndon Johnson’s fateful trip to Dallas,
			 Texas, in November 1963;
		Whereas Jack Valenti became the first special assistant
			 hired when Lyndon Johnson ascended to the Presidency;
		Whereas Jack Valenti resigned his White House post in 1966
			 and went on to serve as the president of the Motion Picture Association of
			 America (MPAA) for the next 38 years;
		Whereas Jack Valenti, as president of the MPAA, created
			 the voluntary film rating system that is still in place today, which provides
			 parents with advance information they can use to determine which movies are
			 appropriate for their children;
		Whereas Jack Valenti’s persona and skill combined to give
			 the motion picture industry a strong and enduring presence in the Nation’s
			 capital, which grew year by year during his nearly 4 decade tenure at the
			 MPAA;
		Whereas Jack Valenti presided over a worldwide change in
			 the motion picture industry, ushered movies into the digital era, championed
			 artists’ rights, and condemned intellectual property theft;
		Whereas Jack Valenti authored 5 books, including A
			 Very Human President, Protect and Defend, The
			 Bitter Taste Of Glory, Speak Up With Confidence, and,
			 his most recent, This Time, This Place: My Life in War, the White House,
			 and Hollywood, and wrote numerous essays for the New York Times, the
			 Washington Post, the Los Angeles Times, Reader's Digest, Atlantic Monthly,
			 Newsweek, Cox newspapers, and other publications;
		Whereas Jack Valenti was awarded with France’s
			 highly-prized Legion d'Honneur, the French Legion of Honor, and has been
			 honored with his own star on the Hollywood Walk of Fame; and
		Whereas Jack Valenti will be remembered as a dedicated
			 family man, a philanthropist, a voice for copyright owners, a true visionary
			 whose devotion, intelligence, creativity, and wisdom transformed the film
			 industry, and as Hollywood’s ultimate leading man: Now, therefore, be it
		
	
		That the Senate honors the life of
			 Jack Valenti, a pioneer in the fields of motion pictures and public service, a
			 dedicated family man, and a legendary figure in the history of the United
			 States.
		
